Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 15/416,564 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2015/0001519) in view of Flitsch et al. (US 2016/0056417).
Regarding claims 1, 3, and 7-8, Matsuura et al. teaches a thermoelectric/battery (Instant claim 1; paragraph 2) comprising a metallic current collector structure (Instant claim 1; 22, paragraph 65; Figure 3) spaced apart from a metallic anode (Instant claim 1; 28, paragraphs 58 and 72: Figure 3) by a hermetic sealed wall structure (Instant claim 1; paragraphs 65-68; Figure 3), the hermetic sealed wall structure defining a cavity between the metalic current collector structure and the metallic anode structure  and metallic sealing layer (Instant claim 1; 24, paragraphs 65-68; Figure 3),

Where the cavity is located vertically between the metallic current collector structure and the metallic anode structure (Figure 3), and
Where the hermetic sealed wall structure comprises the metallic sealing layer (paragraphs 65-66),
Where the metallic sealing layer is a solderable metal of alloy or indium (Instant claims 3 and 7; paragraphs 39 and 65; Figure 3) the metallic anode structure comprises a polymeric adhesive (29, paragraph 67; Figure 3), a current collector (26, paragraphs 65-67 and 71; Figure 3), and a conductive melalic anode material (20/28, paragraphs 58 and72; Figure 3) wherein a portion of the current collector (26) is embedded in the polymeric adhesive material (29) (Figure 3), 
But fails to teach providing/removing handler substrates, a release layers, polymer adhesive, or the specified method of forming said battery (Instant claims 1 and 8).
Flitsch et al. teaches a method of making an energization element / battery (Instant claim 1; paragraph 7) comprising the steps of A) providing a first structure comprising a handler substrate / spacer (404 or 422), a release layer (423), and an anode (425) (paragraphs 108-109), B) providing a second structure comprising another handler substrate / spacer, another release layer (432), and additional layers, C) bonding the first and second structures together, and D) removing the handler substrates and release layers via laser (paragraphs 108-109 and 88; Figures 4A-4L).

Regarding claim 2, Matsuura teaches that prior to bonding the cavity is filled with battery materials (paragraphs 65-67 and 71).
Regarding claim 4, Matsuura teaches that the anode structure comprises at least a conductive metallic anode material (paragraphs 58 and 72: Figure 3).
Regarding claim 5, Matsuura teaches that the anode structure comprises a metal base / metallic current collector structure (22, paragraph 65; Figure 3), a metal solder (23, paragraphs 39 and 65; Figure 3), and a conducive metallic anode material (paragraphs 48-51, 58 and 72: Figure 3).
Regarding claim 6, Matsuura teaches the metallic anode structure comprises a polymeric adhesive (29, paragraph 67; Figure 3), a current collector (26, paragraphs 65-67 and 71; Figure 3), and a conductive melalic anode material (20/28, paragraphs 58 and72; Figure 3) wherein a portion of the current collector (26) is embedded in the polymeric adhesive material (29) (Figure 3).
Regarding claim 9, Matsuura et al. fails to leach that the metal sealing layer is a ring shape.
One of ordinary skill in the art would understand that it would be obvious to adjust the shape of the metallic sealing layer depending on the desired application, use, and design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724